Citation Nr: 9922486	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-47 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right clavicle.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating action by the RO 
denying a compensable evaluation for the veteran's service-
connected residuals of injury to the right clavicle.  In 
February 1997, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In September 1998, this case was remanded to the RO by the 
undersigned Board member.  The case is before the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1. The issue of entitlement to an increased (compensable) 
rating for the residuals of a fracture of the right 
clavicle cannot be resolved without a current VA 
orthopedic examination.  

2. Without good cause, the veteran failed to report for a 
recently scheduled VA examination to evaluate the severity 
of the veteran's service connected residuals of a right 
clavicle fracture.  


CONCLUSION OF LAW

An increased rating for the residuals of a fracture of the 
right clavicle is not warranted.  38 U.S.C.A.§ 5107 (West 
1991 & Supp. 1998); 38 C.F.R.§§ 3.655(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
for an increased (compensable) rating for the residuals of a 
fracture of the right clavicle to be "well grounded" in 
that the claim is plausible.  The Board also finds that the 
RO has fulfilled the duty to assist the veteran in the 
development of his claim under 38 U.S.C.A.§ 5107.  It is 
noted that the RO has recently attempted to afford the 
veteran a current VA orthopedic examination of his right 
clavicle disability but the veteran failed to report for the 
examination.  

Since the veteran's right clavicle disability may be 
evaluated on the basis of limitation of arm motion under the 
criteria of 38 C.F.R.§ 4.71(a), Diagnostic Code 5201, the 
holding of the United States Court of Veterans Appeals 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be 
considered in the evaluation of the veteran's residuals of a 
right clavicle injury.  In DeLuca, the Court held, 
essentially, that the provisions of 38 C.F.R.§§ 4.40 and 4.45 
must be considered when a diagnostic code provides for a 
rating based on limitation of motion.  Under the provisions 
of 38 C.F.R.§§ 4.40 and 4.45, consideration must be given to 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and pain on undertaking 
movement.  

At the time of the September 1998 remand the Board noted that 
the most recent VA orthopedic examination of the veteran's 
right clavicle disorder had been performed in July 1996 and 
was not responsive to the holding of the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca, supra.  

Prior to the Board's September 1998 remand, the veteran was 
scheduled for a VA orthopedic examination in October 1997, 
for which he failed to report.  However, the record did not 
indicate that the veteran was informed of the date, time, and 
place of this examination.  That is to say the claims folder 
did not contain a copy of the letter from the medical 
facility to the veteran informing him of the date, time, and 
place of the examination.  

Pursuant to the Board's remand of September 1998, the VA 
Medical Center in Buffalo, New York, sent the veteran a 
letter informing him that he was scheduled for a VA 
compensation examination on February 2, 1999.  The record 
indicates that the veteran failed to report for this 
examination.  In April 1999 the RO sent the veteran a 
supplemental statement of the case denying his claim under 38 
C.F.R.§ 3.655(b).

Under the provisions of 38 C.F.R.§ 3.655(b), when a claimant 
fails to report for a scheduled examination necessary to 
establish his entitlement to a claim for an increase in 
benefits, the claim shall be denied.  

As explained above, a current VA orthopedic examination was 
necessary to establish the veteran's entitlement to an 
increased rating for his right clavicle disability.  Since 
the veteran did not appear for the February 1999 VA 
orthopedic examination, his claim for an increased rating for 
this disability must be denied under the provisions of 38 
C.F.R. § 3.655(b).  


ORDER

An increased (compensable) rating for the residuals of a 
right clavicle fracture is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

